UNITED STATES DISTRICT CoURT
FoR THE DISTRICT oF CoLUMB1A F l L E D
MAY 2 2 2009

NANCY MAYER WHITTINGTUN. CLERK
u.s.n¢srmcrcoum

UNITED STATES OF AMERICA

Criminal No. 05-05 56M-O1
v. DAR

MARION S. BARRY, JR.,

Defendant.

MEMORANDUM OPINION AND ORDER

Defendant, his counsel, his assigned United States Probation Offlcer and an Assistant
United States Attomey appeared before the undersigned United States Magistrate Judge on
April 16, 2009 for a hearing with respect to the Government’s Motion to Revoke Probation
("U.S. Attomey’s Motion") (Document No. 35); the Form PROB 12C-DC U.S. Probation Offrce
Petition (Petition for Voluntary Appearance) (Document No. 36); and the Government’s
Supplemental Motion to Revoke Probation ("U.S. Attomey’s Supplemental Motion")
(Document No. 37). Upon consideration of the U.S. Attomey’s motions; the Defendant’s
memorandum (Document No. 39); the United States Attomey’s reply (Document No. 42); the
Government’s Prehearing Memorandum Regarding Defendant’s F ailure to Provide Information
to the Probation Office and Failure to File Tax Retums ("U.S. Attorney’s Prehearing
Memorandum") (Document No. 44); the Defendant’s Praecipe ("Praecipe") (Document No. 46);

the evidence offered during the hearing on the motion; the reports of Defendant’s assigned

United States Probation Officer (Document Nos. 36, 38); the recommendation of the Probation

 

United States v. Barry 2

Officer made on the record during the hearing; the arguments of counsel; and the entire record
herein, the court will deny the United States Attorney’s motions, and concur in the

recommendation of the United States Probation Office.

BACKGROUND

T he 2006 Sentencing

On October 28, 2005, Defendant pled guilty, pursuant to an agreement with the United
States, to both counts of a two-count information filed by the United States Attomey. ln the first
count, the United States Attomey alleged willful failure to file a federal tax return and pay all
taxes due the United States for the period January 1, 2000 to December 31, 2000, in violation of
26 U.S.C. § 7203; in the second count, the United States Attomey alleged willii,il failure to file a
District of Columbia tax return and pay all taxes due the District of Columbia for the same
period, in violation of D.C. Code § 47-4l03(a). 10/28/2005 Minute Entry; see also lnforination
(Document No. l); Waiver of Right to Trial by Jury (Document No. 2); Plea Agreement
(Document No. 3); Statement of Offense (Document No. 4). Both offenses are misdemeanors:
the maximum period of incarceration which could have been imposed for the former offense was
one year, and the maximum period of incarceration which could have been imposed for the latter
offense was 180 days. See Plea Agreement at 1-2.

The undersigned continued the sentencing until after Defendant filed the tax returns for
the tax years which were the subject of the Statement of Offense, and made arrangements for the
payment of the taxes, interest and penalties corresponding to those tax years. 02/08/2006 Minute

Entry. On March 9, 2006, the undersigned sentenced Defendant to a tenn of probation of three

United States v. Barry 3

years on each of the two counts, to run concurrently.' 03/09/2006 Minute Entry; see also
Judginent (Document No. l2). The terms of probation were subject to the standard condition,
among others, that Defendant "shall not commit another federal, state, or local crime[.]"
Judgment at 2. As a special condition, the undersigned ordered, inter alia, that Defendant
comply with the directives of the federal and local tax authorities regarding payment of taxes,
and provide verification to the United States Probation Office upon request. Ial.; see also
03/09/2006 Minute Entry.
T he written submissions of the United States Probation Office, the United States Attorney
and Counsel for Defendant
ln a January 29, 2009 Form PROB l2A-DC U.S. Probation Office Petition (Status

Report) (Document No. 34), Defendant’s assigned United States Probation Officer advised that
Defendant, as of that date, had not yet filed his 2007 tax retums. Defendant’s Probation Officer
advised that he directed Defendant "to provide documentation of the completed 2007[] filing by
February 8, 2009[,]" and "to also provide proof of payments toward his previous outstanding tax
obligations[.]" Id. at 2. Defendant’s Probation Officer recommended that the court continue
Defendant on probation. Ia'. On February 2, 2009, the undersigned concurred in that
recommendation. 02/02/2009 Probation Minute Order.

On February 9, 2009, the United States Attomey filed the Govemment’s Motion to

l The plea agreement between the United States Attomey and Defendant provided, inter alia, that "[t]he

parties understand that the defendant will request a probationary sentence. The Govemment agrees to take no
position regarding the sentence to be imposed." Plea Agreement at 2, 1[3; see also Govemment’s Memorandum in
Aid of Sentencing (Document No. 10) at 2 ("[D]efendant Barry accepted responsibility for his conduct and promptly
agreed to plead guilty when he was approached by law enforcement. He also agreed to file all delinquent retums, as
well as to arrange for payment of any and all taxes and penalties due. F or all these reasons, the government entered a
plea agreement under which the government agreed to take no position on defendant Bariy’s anticipated request for
probation.") (footnote omitted).

United States v. Barry 4

Revoke Probation.z ln its motion, the United Sates Attomey submitted that "[D]efendant’s
failure to file his 2007 tax returns violates the express condition of his probation that he
‘[c]omply with directives of the federal and local tax authorities regarding payment of taxes,
penalties and interest[,]"’ and "constitutes a new violation of federal and District of Columbia
laws requiring that he file his returns."3 Id. at 5. The United States Attomey requested that the
court revoke Defendant’s tenn of probation and sentence him to a period of incarceration (id. at
1), or altematively, extend Defendant’s tenn of probation by two years. Ia’. at 6.
On February ll, 2009, Defendant’s assigned United States Probation Officer filed a Forin

PROB l2C-DC U.S. Probation Office Petition (Petition for Voluntary Appearance) (Document
No. 36). In it, the Probation Officer alleged that Defendant violated his special condition of
supervision to "[c]omply with directives of the federal and local tax authorities regarding
payment of taxes, penalties and interest; provide verification to the U.S. Probation Office upon
request[.]" Id. at l. More specifically, he proffered that Defendant "was given a deadline to
provide [verification of the filing of his 2007 federal income tax retum and proof of payments
toward his previous outstanding tax obligations] by February 8, 2009; however, to date he has
failed to do so." Ia'. at 2. Defendant’s Probation Officer did not, by his petition, ask that
Defendant’s tenn of probation be revoked; rather, he asked that the court schedule a hearing with

respect to the alleged violation. Id. at 4.

2 The United States Attomey, in its motion, stated that he moved to revoke Defendant’s tenn of probation
"pursuant to Federal Rule of Criniinal Procedure 32.1[.]" U.S. Attorney’s Motion at l. However, Rule 32.1
prescribes the procedures which govern revocation or modification of probation or supervised release, and includes
no authority for the filing by a United States Attomey of a motion to revoke probation.

3 The United States Attomey submitted that "each failure to file [is] a separate crime" (see id.); however,
the United States Attomey did not indicate that he had charged Defendant with such crimes, or that he contemplated
doing so.

United States v. Barry 5

On February 12, 2009, the United States Attomey supplemented his previous motion to
revoke probation to request that the court "add[] to the two [violations] already alleged by the
govemment" the allegation that "[D]efedant had failed to comply with the request [of the
Probation Office] to provide ‘verification of the filing of his 2007 federal income tax retum and
proof of payments toward his previous outstanding tax obligations’ to the federal and District of
Columbia governments by the deadline of February 8, 2009[.]" U.S. Attomey’s Supplemental
Motion at l."

ln a Forrn PROB l2A-DC U.S. Probation Office Petition (Status Report) filed on
February 20, 2009 (Document No. 38), Defendant’s assigned United States Probation Officer
reported that on February 17, 18 and l9, 2009, he received verification from Defendant and his
counsel of the filing of Defendant’s 2007 and 2008 tax retums.5 The recommendation of the
Probation Officer remained the same as that set forth in the Petition for Voluntary Appearance
filed on February ll, 2009. Ia’. at 2.

In his written opposition to the United States Attomey’s motions, and in response to the
Petition for Voluntary Appearance filed by Defendant’s Probation Officer on February ll, 2009,
Defendant, through his counsel, represented that he had since filed his federal and District of
Columbia tax retums for 2007.° Defendant’s Opposition to Govemment’s Motion to Revoke

Probation and Response to U.S. Probation Office Petition ("Defendant’s Gpposition")

4
See n.2, supra.

5 Defendant’s Probation Officer reported that as of that date, Defendant had not yet provided the requested
proof of payments toward the gamishments for the purpose of payment of his outstanding tax obligations. Id. at 2.

6 Defendant further represented that he had also filed his 2008 returns.

United States v. Barry 6

(Document No. 39) at 3. In addition, Defendant maintained that he was in compliance with the
directives of the federal and District of Columbia authorities regarding payment of his tax
obligations. Id. at 4. Defendant observed that the United States Probation Office "has not sought
revocation of Defendant’s probation[,] [and] the prosecuting authority is yet again seeking to
secure a probation revocation in this matter that has not been recommended by the U.S.
Probation Office." Ia’. at 3.7

Defendant advised, as context for the violations alleged by the United States Attomey and
the United States Probation Office, that issues regarding his health "left [him] unable to fully
focus on the task of submitting his tax retums." Id. at 7; see also id. at 8 ("Defendant
respectfully submits that the most reasonable explanation is that he was distracted by the size and
scope of the challenges . . . posed by his health issues.").g Defendant, through his counsel,
further asserted that he "had no motivation, or intent to fail to comply with the conditions of his
probation[]"; "did not decide that his health concerns were more important than complying with
the conditions of his probation[]"; and "was simply overwhelmed by the medical/health issues
that confronted him." [d. at 8.

Defendant asked that the United States Attomey’s motion be denied, and that his term of

7 In February, 2007, the United States Attomey filed a motion to revoke Defendant’s tenn of probation
"due to his commission of new offenses by willfully failing to file tax retums for Tax Year 2005[.]" See
Govemment’s Motion to Revoke Probation (Docurnent No. 13) at 1 (emphasis supplied). In June, 2007, the court
conducted a hearing on the motion; for the reasons set forth on the record, the court found that the United States
Attomey had failed to offer evidence on which a finding of willful failure to make retums could be predicated, and
denied the motion on that basis. 06/21/2007 Minute Entry.

8 The issue of Defendant’s health had already been addressed by Defendant’s assigned United States
Probation Officer (see January 29, 2009 Status Report) and the United States Attomey (see U.S. Attomey’s Motion
at 6, n.3).

United States v. Barry 7

probation be permitted to expire. Id.°

On February 24, 2009, the court issued a summons by which Defendant was ordered to
appear for a hearing pursuant to Rule 32.1 of the F ederal Rules of Criminal Procedure with
respect to all of the allegations enumerated in the U.S. Attomey’s motions and the Petition for
Voluntary Appearance filed by Defendant’s assigned United States Probation Officer on
February ll, 2009.1°

The United States Attomey, in his reply to Defendant’s opposition to the United States
Attomey’s motions, acknowledged that Defendant had filed his 2007 and 2008 tax retums, but
submitted that "[b]y filing both retums just before he entered the hospital . . . [D]efendant proved
that he was able to focus on filing his taxes[.]" Govemment’s Reply to Defendant’s Opposition
to Motion to Revoke Probation ("U.S. Attomey’s Reply") (Document No. 42) at 4. The United
States Attomey also suggested that Defendant’s health concems did not prevent him from
"vacation[ing] in jamaica [in September, 2008]," running a "successful campaign . . . for
reelection [in November, 2008 ][,]" or "work[ing] as a member of the Council of the District of

Columbia[.]" Id. at l-2.

The April 16, 2009 Hearing
At the hearing, the United States Attomey, through the assigned Assistant United States
Attomey, called no witnesses, and elected to proceed by moving into evidence five exhibits: (l)

the Declaration of Don M. Sender, Special Agent, Criminal investigation Division, internal

9 See n.l0, z`nfra.

10 Defendant’s three-year tenn of probation was scheduled to expire on March 8, 2009; however, the
issuance of the summons tolled the expiration of the term of probation. See 18 U.S.C. § 3565(c).

United States v. Barry 3

Revenue Service ("Sender Declaration");" (2) the Declaration of William S. Randolph, Jr.,
Special Agent, Criminal investigation Division, Office of Tax and Revenue, District of
Columbia;‘z (3) an August 28, 2008 Forrn PROB l2A-DC U.S. Probation Office Petition (Status
Report); (4) the January 29, 2009 Forrn PROB l2A-DC U.S. Probation Office Petition (Status
Report); and (5) the Forrn PROB l2A-DC U.S. Probation Office Petition (Petition for Voluntary
Appearance) filed on February ll, 2009. All of the exhibits were admitted into evidence without
obj ection. With respect to the two violations of probation which were the subject of the United
States Attomey’s Motion to Revoke Probation - "l) the failure to file a federal tax retum on time
for Tax Year 2007; and 2) the failure to file a District of Columbia tax retum on time for Tax
Year 2007[]" - the assigned Assistant United States Attomey acknowledged that Defendant had
since filed both a federal and a District of Columbia retum for 2007. With respect to the alleged
violation of probation which was the subject of the United States Attomey’s Supplemental
Motion to Revoke Probation - "3) the failure to comply [with the request of the Probation
Office] to provide verification of the filing of the defendant’s 2007 federal income tax retum and
proof of payments toward his previous outstanding tax obligations to the federal and the District
of Columbia governments by the deadline of February 8, 2009, a date that had been established
by the Probation Office[]" - the assigned Assistant United States Attomey represented that his

"understanding" was that Defendant had not yet done so."

" see Exhibit 2, U.S. Attomey’s Prehearing Memorandum.
12 See Exhibit 1, U. S. Attomey’s Prehearing Memorandum.

13 But see U.S. Attomey’s Motion at 6, n.4 ("Although it is not a basis cited by the govemment for

revocation, the defendant also should explain why he is behind on his tax payment agreement with the District of
Columbia.").

United States v. Barry 9

The assigned Assistant United States Attomey asked that the court (l) find that the
alleged violations "occurred"; (2) revoke Defendant’s term of probation; and (3) sentence
Defendant to a period of incarceration, and provide that such period of incarceration be served by
community confinement in a halfway house, or by intermittent confinement on weekends.“ The
assigned Assistant United States Attomey initially resisted complying with the court’s request
that he state the length of the period of incarceration which the United States Attomey sought,
and, instead, responded by stating that the length of the period was "[left] to the court’s
discretion[]"; when he did comply, he asked that the court sentence Defendant to a period of
incarceration of one month for each of the alleged violations, to run concurrently.

Defendant’s counsel observed that probation revocation proceedings are rarely initiated
by the United States Attomey, and that the United States Probation Office had not recommended
revocation." Defendant’s counsel maintained that the United States Attomey had failed to
establish the requisite factual predicate with respect to the first two violations which the United
States Attomey alleged.“" Additionally, Defendant’s counsel proffered that during the period of
Defendant’s convalescence, he provided the Probation Office with the requested verification."
Relying on all of those grounds, Defendant’s counsel opposed the United States Attomey’s
request that the court revoke Defendant’s term of probation, and maintained that a one-year

extension of Defendant’s term of probation would be the appropriate sanction should the court

14 See also U.S. Attorney’s Reply at 4.

15 See also Defendant’s Opposition at 2-3.
16 See also Defendant’s Opposition at 5-8.

17 See Praecipe, 11 4. Defendant’s counsel effectively conceded that the deadline for Defendant to provide
the requested verification had already expired as of the date such verification was actually provided.

United States v. Barry 10

find that Defendant violated any condition of his probation.

Defendant’s assigned United States Probation Officer represented that since 2006, when
Defendant’s term of probation commenced, Defendant’s compliance had been satisfactory. The
Probation Officer stated that he did not dispute the representations made by Defendant’s counsel
regarding Defendant’s filing of his 2007 and 2008 retums, and his verification of the status of his
payments toward his outstanding tax obligations. Defendant’s Probation Officer stated that the
Probation Office did not seek revocation of Defendant’s term of probation; instead, he asked that
the court extend Defendant’s tenn of probation by two years as a sanction for the violation of
probation which the Probation Office alleged."‘

Defendant’s assigned United States Probation Officer stated that because he anticipated a
request by the United States Attomey for community confinement, he investigated in advance of
the hearing to determine the locations of the nearest facilities and the availability of medical care
at such facilities. He represented that he determined that the nearest federal facility which would
be available, should the court revoke Defendant’s term of probation and impose a period of
incarceration to be served in community confinement would be in Kent County on Maryland’s
Eastem Shore, and that no health care professional is available throughout the weekend to
administer medications to individuals serving sentences there.

in response to the representations of Defendant’s assigned United States Probation

Officer regarding the absence of a health care professional throughout the weekend at the Kent

18 The Probation Office never alleged new criminal conduct by Defendant, and predicated its request solely
upon Defendant’s failure to comply with the directive of his Probation Officer to provide verification of his filing
and payment obligations by the prescribed date. See PROB 12C-DC U.S. Probation Office Petition (Petition for
Voluntary Appearance) at 1.

United States v. Barry 11

County facility, the assigned Assistant United States Attomey withdrew the United States
Attomey’s request that Defendant be sentenced to a period of incarceration.‘° The assigned
Assistant United States Attomey asked instead that the court extend the term of Defendant’s
probation by two years, and order as a special conditions of probation (1) a 30-day period of
home detention with electronic monitoring, and (2) an evening and weekend curfew.
Counsel for Defendant maintained that there was no need for either of the special

conditions requested by the United States Attomey.

DISCUSSION

United States Attorney ’s Motions

The United States Probation Office, through the probation officers serving in each
judicial district, is responsible for the supervision of probationers within that district, and shall,
among other duties, keep informed regarding each probationer’s compliance with his or her
conditions of probation, and report each probationer’s "conduct, condition, and compliance" to
the sentencing court. See generally 18 U.S.C. § 3603.

in this district, probation revocation proceedings are almost invariably initiated by the
United States Probation Office, by the filing of a Forrn PROB 12 or PROB 12C-DC (Rev. 05/08)

("Form 12").2° The only exception to this general rule has been in this action, in which the

19 The United States Attomey did not dispute that "[t]he transplant surgery [which Defendant underwent]
will require Defendant to follow a regimen that includes taking immuno-suppressive drugs (along with others), and
diligently avoiding any opportunities for infections of any type. As a post-transplant patient, Defendant will have an
ongoing need for relatively sophisticated follow-on medical care." Defendant’s Opposition at 5; but see U.S.
Attomey’s Reply at 6, n.3 ("The govemment does not oppose coordinating the period of incarceration so that the
defendant can resolve medical issues, if necessary.").

20 The Forrn 12 serves a two-fold purpose: the form is the mechanism by which a United States Probation
Officer advises the sentencing court of the need for the intervention of the sentencing court with respect to a

United States v. Ban'y 12

pending motion and supplement mark the second occasion on which the United States Attomey-
in the absence of a request by the United States Probation Office ~ has moved to revoke this
Defendant’s term of probation.zl More specifically, the United States Attomey asked - for the
second time during this Defendant’s tenn of probation - that the court revoke Defendant’s tenn
of probation for alleged criminal conduct which the United States Attomey, in an exercise of his
discretion, has elected not to charge.”

While the United States Attomey ultimately withdrew his request that Defendant be
incarcerated, he did not deviate from his request that the court find that the alleged violations
"occurred[.]" However, at the April 16 hearing, the United States Attomey elected not to call a
single witness in an effort to prove the new criminal conduct which he alleged by the
Govemment’s Motion to Revoke Probation; instead, the United States Attomey offered only two
declarations, two status reports prepared by Defendant’s assigned United States Probation

Officer, and the Probation Officer’s Petition for Voluntary Appearance.”

probationer’s compliance; the fonn is also the means by which a probationer receives written notice of an alleged
violation of probation. See LCvR 32.1(0)(1).

1
2 See n.7, supra.

22 Because the alleged new criminal conduct is identical to that which was alleged by the United States
Attomey in the two-count Infonr1ation to which Defendant pled guilty (see Document No. 1), it is beyond
peradventure that the United States Attomey has jurisdiction over such alleged new criminal conduct, and that venue
is proper in this district, The third violation alleged by the United States Attomey - failure to comply with a
directive of the Probation Office - was first alleged by the United States Probation Office, rendering the United
States Attomey’s supplemental motion superfluous.

23 The court is mindful that another judge of this court has held that "[t]he Court may consider the
underlying conduct irrespective of the criminal process for the purposes of determining a violation of Defendant’s
supervised release conditions." United States v. Venable, 416 F. Supp. 2d 64, 77 (D.D.C. 2006). This court notes
that in Venable, the revocation proceedings were commenced by the filing by Defendant’s United States Probation
Officer of a Fonn 12A Request for Course of Action in which the new criminal conduct was alleged (id. at 67-68);
moreover, the court in Venable did not pennit the United States Attomey to attempt to prove the alleged new
criminal conduct by offering swom statements, and instead, required that "[b]oth parties should be prepared [at the
revocation hearing] to present all appropriate witnesses, including the arresting police officers, live at the hearing so

United States v. Barry 13

Upon consideration of the evidence offered by the United States Attomey at the hearing,
the court finds that the United States Attomey failed even to attempt to demonstrate, by the facile
preponderance standard, that Defendant’s failure to timely file his 2007 tax retums was willful.
First, the court finds that the two declarations offered into evidence by the United States Attomey
serve only to demonstrate a fact that is not in dispute: Defendant did not file his 2007 tax retums
until February, 2009.2" Although the investigators whose declarations were offered into evidence
by the United States Attomey were in the courthouse on April 16 - and indeed, were excused
from the courtroom by the court during counsel’s discussion of preliminary matters so that they
would be available to testify - the assigned Assistant United States Attomey, without explanation
declined to call either of them as witnesses.” The declarations simply are not a basis upon which
a court could reasonably predicate a finding, even by a preponderance of the evidence, that
Defendant’s failure to timely file his 2007 tax retums was willful.

Moreover, the court finds disingenuous the assigned Assistant United States Attomey’s
belated suggestion, near the close of the April 16 hearing, that willfulness is not an element of the
offense of failure to file. The new criminal conduct which the United States Attomey alleged are
violations of 26 U.S.C. § 7203 and D.C. Code § 47-4l03(a). Section 7203 of Title 26 of the

United States Code makes it unlawful for any person required to make a retum "to . . . willfully

that the Court may make a fully infonned decision as to the merits of Defendant’s alleged violation." Id. at 79
(emphasis supplied).

24 The three remaining exhibits offered into evidence by the assigned Assistant United States Attomey -
the status reports and petition filed by Defendant’s assigned United States Probation Officer - are in no respect
probative of whether Defendant willfully failed to timely tile his 2007 tax retums.

25 See n.23, supra; Cf Fed. R. Evid. 615 (the court, on its own motion may exclude witnesses from the
courtroom so that they cannot hear the testimony of other witriesses).

United States v. Barry 14

fail[] to . . . make such retum[]" (emphasis supplied). Likewise, Section 4l03(a) of Title 47 of
the District of Columbia Code makes it unlawful for a person required to make a retum to
"willfully fail[] to . . . make the retum . . . at the time required by law or regulations[.]"
(emphasis supplied).z° Another judge of this court, in a published opinion, held that "willfulness

. . [is] an essential element of . . . [26 U.S.C. § 7203][.]" United States v. Shorter, 618 F. Supp.
255, 256 (D.D.C. 1985) (emphasis supplied) (citing United States v. Bishop, 412 U.S. 346, 361
(1973)). More recently, this court, in this very case, held that willfulness is an element of the
federal and District of Columbia offenses of willful failure to file, and denied the United States
Attomey’s 2007 motion to revoke probation, having found that the United States Attomey
offered no evidence from which the court could make a finding with respect to that element. See
06/21/2007 Minute Entry.”

For the contrary proposition, the United States Attomey relied upon United States v.
Warner, 830 F.2d 651 (7th Cir. 1987) (see U.S. Attomey’s Prehearing Memorandum at 4), and
United States v. Murdock, 290 U.S. 389 (1933), overruled on other grounds by Murphy v.
Waterfront Comm ’n, 378 U.S. 52 (1964). The undersigned finds that the United States
Attomey’s reliance on these authorities is misplaced. in Warner, a panel of the Seventh Circuit
indeed held that "[w]hile proving willfulness was necessary to obtain defendant’s conviction
under 26 U.S.C. § 7203, to prove a probation violation the govemment needed only to show only

the fact that defendant did not file the retums." Id. at 656. However, in Warner, the alleged

26 Indeed, in the written plea agreement pursuant to which Defendant entered pleas of guilty to the offenses
for which he was sentenced to probation, the United States Attomey - who authored the agreement - characterized
the offenses as "willful failure to file return" in violation of the United States Code, and "willful failure to make
return" in violation of the District of Columbia Code, Plea Agreement at 1 (emphasis supplied).

27
See n.7, supra.

United States v. Barry 15

violation of probation at issue was failure to comply with the special condition of probation that
the probationer file his delinquent tax retums within the first 60 days of his tenn of probation,
and not - as is the case here - new criminal conduct in the fonn of subsequent commission of the
same offense. Id. at 653.28 Thus, the panel’s holding that "the govemment needed to show only
the fact that defendant did not file the returns[]" applied to the govemment’s burden where the
alleged violation of probation was noncompliance with a special condition that the probationer
file his delinquent retums.” The court finds that the holding cannot reasonably be read as
authority for the proposition that the United States Attomey can allege that a probationer violated
his conditions of probation by engaging in new criminal conduct, and then unabashedly ignore an
element of the offense from its proof. iri Murdock, the Supreme Court discussed varying
definitions of the tenn "willfully[,]" and rendered no findings with respect to either the elements
of willful failure to make a tax retum, or the showing required of the United States Attomey at a
probation revocation hearing based upon the United States Attomey’s allegation of new criminal
conduct. Murdock, 290 U.S. at 394-98; see also Bishop, 412 U.S. at 356 (citing Murdock, solely
for the proposition that "[w]e continue to recognize that context is important in the quest for the

. . . meaning [of the word ‘willfiilly’][.]").

Plainly, willfulness is an element of the alleged new criminal conduct. The United States

28 The Warner probationer had refused to communicate with the tax authorities, requested immunity as a

prerequisite to filing the delinquent tax retums and told his Probation Officer that he would not file the delinquent
retums. Id, at 653-54.

29 in the instant case, Defendant filed his delinquent tax retums prior to sentencing. See n. l, supra, and
accompanying text. The only violation of a special condition which the United States Attomey alleged in the instant
action was failure to provide verification of filings and payments in accordance with the instructions of the Probation
Office. See n.22, supra.

United States v. Barry 16

Attomey has, without explanation, failed to even attempt to prove it. No authority supports the
proposition that the United States Attomey may allege that a probationer violated his conditions
of probation by new criminal conduct and request a hearing on that ground, and, at the hearing,
call no witnesses and maintain that he need not offer any evidence at all with respect to an

element of the offenses.

Probation O]j‘ice Petition

With respect to the petition filed by Defendant’s assigned United States Probation
Officer, the undersigned finds by a preponderance of evidence that Defendant violated a
condition of probation as al1eged.3° The court will concur in the recommendation of the United
States Probation Office for the reasons offered by Defendant’s assigned United States Probation
Officer on the record at the April 16 hearing.

The court has considered the request of the United States Attomey, after he withdrew his
request that Defendant be incarcerated, that the court modify Defendant’s conditions of probation
to require a 30-day period of home detention with electronic monitoring, and a night and
weekend curfew. The provision of special conditions of probation - like the imposition of any
sentence - requires consideration by the sentencing court of the factors enumerated at Section
3553 of Tit1e 18 of the United States Code, That section provides, in pertinent part, that the court

"shall impose a sentence sufficient, but not greater than necessary, to comply with the purposes

30 The violation alleged by the Probation Office constitutes a Grade C violation. "Upon a finding of a
Grade C violation, the court may (A) revoke probation . . . ; or (B) extend the tenn of probation . . . and/or modify
the conditions of [probation]." U.S. Sentencing Guidelines Manual, § 7Bl.3(a)(2); see also February 10, 2009 Fonn
PROB 12C-DC U.S. Probation Office Petition (Petition for Voluntary Appearance) at 2-3.

United States v. Bany 17

of sentencing set forth in paragraph (2) of [subsection (a) of the section.]"i‘ Because the court is
unable to find "that such conditions are reasonably related to the factors set forth in section
3553(a)(l) and (a)(2) and . . . involve only such deprivations of liberty . . . as are reasonably
necessary for the purposes indicated in section 3553(a)(2)," the court declines to modify

Defendant’s conditions of probation to add such conditions.”

CONCLUSION

For the foregoing reasons, it is, this 22“‘1 day of May, 2009,

ORDERED that the Govemment’s Motion to Revoke Probation (Document No. 35) is
DENIED; and it is

FURTHER ORDERED, in accordance with the request of the Defendant’s assigned
United States Probation Officer, that Defendant’s tenn of probation is extended by two years,

nunc pro tunc to March 8, 2009; and it is

l Paragraph (l) of subsection (a) requires that the court consider "the nature and circumstances of the
offense and the history and characteristics of the defendant[.]" Paragraph (2) of subsection (a) requires that the court
consider

the need for the sentence imposed -

(A) to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense;

(B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and
(D) to provide the defendant with needed educational or vocational
training, medical care, or other correctional treatment in the most
effective manner[.]

13 U.s.c. § zssz(a)(z)(A)-(D).

32 Indeed, the United States Attomey did not attempt to articulate any basis for the requested modification
of conditions.

United States v. Ban'y 18

FURTHER ORDERED that the Government’s Supplemental Motion to Revoke

Probation (Document No. 37) is DENIED AS MOOT.”

/s/
DEBORAH A. ROBINSON
United States Magistrate Judge

33 See n.22, supra,' see also n.5, supra.